ITEMID: 001-22953
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: MOCHEJSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Polish national, born in 1948. He is a lawyer and lives in Warsaw.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 27 July 1993 the applicant filed with the Warsaw District Court (Sąd Rejonowy) an action against the Ministry of Foreign Affairs for which he used to work as a vice-consul at the Polish Consulate General in New York until 31 August 1992. He claimed compensation for the airplane tickets he had purchased for himself and his family in order to return from New York to Poland.
On 5 August 1993 the applicant’s case was transferred to the Second Civil Section of the Warsaw District Court. On 2 December 1993 the Second Civil Section decided that the case should be transmitted to the Labour Section of the Warsaw District Court as it concerned a claim based on labour law. On 23 March 1994 the case was received by the registry of the Labour Section.
The first hearing was fixed for 23 June 1994. On 22 June 1994 the defendant requested the court to postpone the hearing as its counsel was on leave and the applicant’s written submissions were extensive. During the hearing held on 23 June 1994 the court decided to adjourn it until 6 October 1994.
On 6 October 1994 the hearing was adjourned until 12 January 1995 as the presiding judge was on sick leave.
On 17 October 1994 the court requested the defendant to submit a reply to the applicant’s statement of claim.
During the hearing held on 12 January 1995 the court decided that a certain M.B., an employee of the defendant, should be heard as a witness and adjourned the hearing until 20 April 1995. At the same time the court instructed the defendant to provide it with the address of M.B.
On 24 January 1995 the defendant informed the court that M.B. was living in New York where he had been appointed as a consul at the Consulate General of the Republic of Poland.
The hearing held on 20 April 1995 was adjourned as the witness M.B. was not present.
On 11 September 1995 and 11 October 1996 the District Court requested the Department of International Law of the Ministry of Justice to take evidence from M.B. In a letter of 15 January 1997 the Ministry of Justice informed the President of the District Court that it faced difficulties in taking evidence from M.B. It also advised the President that he might wish to prepare another request for taking evidence from that witness and submit it directly to the concerned Polish diplomatic mission in the United States.
On 9 July 1997 the District Court again requested the Ministry of Justice to assist it in taking evidence from M.B.
On 22 July 1997 the defendant submitted a duly certified written statement made by M.B.
On an unspecified date in 1997 M.B. returned to Warsaw, where he continued to work for the defendant.
The next hearing held on 10 December 1997 at 11 a.m. was adjourned after the counsel for the defendant informed the court that M.B. could not attend since he was on vacation outside Warsaw. The applicant submits that in the afternoon of that day he made a phone call to M.B. who was in his office in Warsaw and who informed him that although formally he was on leave, he had nevertheless come to work on that day.
The hearing held on 8 April 1998 was adjourned after the court took evidence from M.B. and requested the applicant to submit copies of insurance policies which he had purchased before his departure from the United States.
The hearing held on 25 May 1998 was adjourned due to the illness of the presiding judge.
On 28 September 1998 the last hearing before the first-instance court took place.
On 5 October 1998 the Warsaw District Court delivered a judgment dismissing the applicant’s action.
On 3 November 1998 the applicant was served with the reasoned judgment of the District Court.
On 4 November 1998 the applicant lodged with the Warsaw Regional Court an appeal against the judgment of the District Court. On 10 November 1998 the applicant’s appeal was transmitted to the defendant. On 5 January 1999 the defendant submitted to the Warsaw Regional Court its reply.
On 7 January 1999 the Regional Court held a hearing. On 21 January 1999 the court delivered a judgment in which it awarded the applicant USD 1,789 together with interest and dismissed the remaining part of his claim.
On 22 April 1999 the applicant lodged with the Supreme Court (Sąd Najwyższy) a cassation appeal. On 22 July 1999 the Supreme Court rejected the appeal because such a remedy was not provided in the applicant’s case since his claim was below the PLN 5,000 threshold set by the legislation for cassation appeals. In addition, the court observed that the cassation appeal had been lodged by the applicant instead of qualified counsel.
On 31 December 1999 the applicant lodged with the Supreme Court a further appeal challenging the decision rejecting his cassation appeal. On 23 March 2000 the Supreme Court rejected the appeal because such a remedy was not provided by law.
